Exhibit 10.2

 

2005 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

On March 15, 2005, the Board of Directors of Nektar Therapeutics (the
“Company”), Inc. approved the following compensation plan for each non-employee
director of the Board (a “Director”) in respect of his/her service on the Board:

 

  •   an annual retainer of $15,000; plus $1,000 per board meeting and $500 per
committee meeting, including telephonic meetings, which a Director attends;

 

  •   The chairman of the audit committee shall receive an additional $5,000 per
year, payable quarterly;

 

  •   If a Director is the chairman of any other committee, such Director shall
receive an additional $2,500 per year, payable quarterly;

 

  •   Each Director shall be reimbursed for customary expenses for attending
Board of Director, committee and stockholder meetings;

 

  •   In September, 2005, each Director who serves on the Company’s Board of
Directors will automatically receive a grant of an option to purchase 12,500
shares of the Company’s common stock; and

 

  •   Directors are also eligible for discretionary grants of options under the
Company’s 2000 Equity Incentive Plan.

 

Upon election or reelection, each Director shall be entitled to receive an
option to purchase 30,000 shares of the Company’s common stock under the
Company’s 2000 Equity Incentive Plan for each three-year term to which he or she
is elected. A Director who begins with a one or a two-year term or who is
appointed to the board mid-term is granted 10,000 and 20,000 shares of common
stock, respectively.

 

Options granted to a Director upon their election or reelection shall vest
monthly over the period of the term being served (in the event a Director
resigns during the year, the options will then vest monthly based on such
Director’s actual service). Options granted to Directors are intended not to
qualify as incentive stock options under the Internal Revenue Code. The exercise
price of options granted to a Director shall be equal to 100% of the fair market
value of the common stock subject to the option on the date of the option grant.
The term of options granted to a Director is ten years. In the event of a merger
with or into another corporation or a consolidation the vesting of each option
may accelerate in full. The acceleration of an award in the event of an
acquisition, corporate transaction or a change in control event may be viewed as
an anti-takeover provision, which may have the effect of discouraging a proposal
to acquire or otherwise obtain the Company’s control.